                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SONIA RUSSELL,

                    Plaintiff,                               8:20CV533

       vs.
                                                               ORDER
POSTMASTER GENERAL LOUIS
DEJOY, Postmaster General,

                    Defendant.


      IT IS ORDERED:

        1.   Plaintiff’s letter (Filing 9), construed as a motion for extension of time
to file an amended complaint, is granted;

      2.     Plaintiff shall file an amended complaint on or before July 16, 2021;
and

      3.     The Clerk of Court shall enter a pro se case management deadline as
follows: July 16, 2021—amended complaint due.

      DATED this 18th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
